       Case 1:99-cv-02496-PLF Document 6438-1 Filed 07/29/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
____________________________________
                                         )
UNITED STATES OF AMERICA,                )
                                         )
        Plaintiff,                       )    Civil Action No. 99-CV-2496 (PLF)
                                         )
and                                      )
                                         )
TOBACCO-FREE KIDS ACTION FUND, )
et al.,                                  )
                                         )
        Plaintiff-Intervenors,           )
                                         )
                v.                       )
                                         )
PHILIP MORRIS USA, INC., et al.,         )
                                         )
        Defendants.                      )
                                         )

                             [Proposed] ORDER #111-REMAND

       Upon consideration of the Public Health Plaintiff-Intervenors’ Unopposed Motion to

Amend Order #997, it is hereby ORDERED that:

       The Public Health Plaintiff-Intervenors’ Unopposed Motion to Amend Order #997 is

GRANTED; and

       Order #997 is MODIFIED as follows:

       The parties may serve attorneys for the Public Health Plaintiff-Intervenors with filings

under seal and provide attorneys for the Public Health Plaintiff-Intervenors with access to sealed

materials and information protected from disclosure under Order #7, Order #36, Order #394, and

Order #638 relating to the corrective-statement remedy; and

       Attorneys for the Public Health Plaintiff-Intervenors are hereby permitted to access

sealed materials and information filed or disclosed on or after January 11, 2021 protected from
       Case 1:99-cv-02496-PLF Document 6438-1 Filed 07/29/21 Page 2 of 2




disclosure under Order #7, Order #36, Order #394, and Order #638 relating to the corrective-

statement remedy on an attorneys’-eyes-only basis.



       DATED: ________________                       __________________________
                                                     PAUL L. FRIEDMAN
                                                     U.S. District Judge




                                               2
